              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

FREEMAN BUCHANAN, III,                         )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )          No. CIV 19-029-RAW-SPS
                                               )
CHRIS ELLIOTT, et al.,                         )
                                               )
                             Defendants.       )

                       OPINION AND ORDER
       DENYING SECOND MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff has filed a second motion requesting the Court to appoint counsel (Dkt. 67).

There is no constitutional right to appointment of counsel in a civil case. Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995).

The decision whether to appoint counsel in a civil matter lies within the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the

applicant to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting

Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough

“that having counsel appointed would [assist the prisoner] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       The Court again has carefully reviewed the merits of Plaintiff’s claims, the nature of

the factual issues raised in his allegations, and his ability to investigate crucial facts. See
McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing Maclin v. Freake, 650

F.2d 885, 887-88 (7th Cir. 1981)). The Court concludes the issues are not complex, and

Plaintiff appears capable of adequately presenting facts and arguments.

      ACCORDINGLY, Plaintiff’s second motion for appointment of counsel (Dkt. 67)

is DENIED.

      IT IS SO ORDERED this 16th day of March 2020.




                                            2
